UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the Transition Period from to Commission file number: 333-135783 WATERPURE INTERNATIONAL, INC. (Exact name of small business issuer as specified on its charter) Florida 20-3217152 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1600 Lower State Road Doylestown, PA 18901 (Address of principal executive offices) (215) 491-1075 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 21,834,250 shares issued and outstanding as of November 14, 2007. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] -1- Index PARTI. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Balance Sheets as of September 30, 2007 (unaudited) and June 30, 2007 (audited) 3 Statements of Operations for the three months ended September 30, 2007 and 2006, and cumulative from July 22, 2005 (inception) through September 30, 2007 (unaudited) 4 Statements of Changes in Stockholders' Equity for the period from July 22, 2005 (inception) throughSeptember 30, 2007 (unaudited) 5 Statements of Cash Flows for the three months ended September 30, 2007, and 2006 and cumulativefrom July 22, 2005 (inception) through September 30, 2007 (unaudited) 6 Notes to Financial Statements (unaudited) 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Overview 13 Results of operations 14 Liquidity and capital resources 14 ITEM 3. CONTROLS AND PROCEDURES 15 PART II - OTHER INFORMATION Item 1. Legal proceedings 16 Item 2. Unregistered sales of equity securities and use of proceeds 16 Item 3. Defaults upon senior securities 16 Item 4. Submission of matters to a vote of security holders 16 Item 5. Other information 16 Item 6. Exhibits 16 -2- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, June 30, 2007 2007 (Unaudited) (Audited) ASSETS Cash $ 5,994 $ 10,918 Accounts receivable 5,837 6,904 Other receivables - 7,000 Inventories 104,227 63,642 Other 7,035 7,035 Total current assets 123,093 95,499 Trademark 325 325 Security deposit 200 200 Total assets $ 123,618 $ 96,024 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITES Accounts payable and accrued expenses $ 73,850 $ 36,623 Notes payable 50,000 50,000 Due to officers 60,963 13,373 Due to stockholders 125,603 74,350 Total current liabilities 310,416 174,346 Convertible debt 50,000 50,000 STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock, par value $.0001 per share; 40,000,000 authorized 2,193 2,127 Additional paid in capital 1,166,764 1,047,143 Deficit accumulated during the development stage (1,405,755 ) (1,177,592 ) Total stockholders' equity (deficiency) (236,798 ) (128,322 ) Total liabilities and stockholders' equity (deficiency) $ 123,618 $ 96,024 The accompanying notes are an integral part of these financial statements. -3- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) July 22, 2005 Three months Three months (inception) ended ended through September 30, September 30, September 30, 2007 2006 2007 REVENUES $ 17,179 $ - $ 23,458 COST OF GOODS SOLD 14,656 - 18,067 Gross profit $ 2,523 $ - $ 5,391 EXPENSES General and administrative expenses 227,686 21,526 1,388,081 LOSS FROM OPERATIONS (225,163 ) (21,526 ) (1,382,690 ) Interest expense 3,000 - 23,065 Loss before provision for income taxes (228,163 ) (21,526 ) (1,405,755 ) Provision for income taxes - - - Net loss $ (228,163 ) $ (21,526 ) $ (1,405,755 ) Net loss per share, basic and diluted $ (0.01 ) $ (0.00 ) $ (0.07 ) Weighted averagecommon shares outstanding 21,382,891 20,611,750 20,139,309 The accompanying notes are an integral part of these financial statements. -4- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JULY 22, 2005 (INCEPTION) THROUGH SEPTEMBER 30, 2007 Common stock to be issued Common stock issued and outstanding Additonal paid in capital Deficit Accumulated During the Development Stage Total Stockholders' Equity (Deficiency) Shares Amount Shares Amount Balance July 22, 2005 (inception) - $- - $- $- $- $- Common stock to be issued in connection with Incorporation (July 22, 2005) 4,000,000 10,000 - 10,000 Common stock to be issued as compensation - consulting services 16,150,000 40,375 - 40,375 Common stock issued - private placement, net of issuance costs of $58,255 461,750 126,445 - 126,445 Net loss - (64,361) (64,361) Balance June 30, 2006 20,611,750 176,820 - - - (64,361) 112,459 Issuance of shares (20,611,750) (176,820) 20,611,750 2,061 174,759 - - Beneficial conversion of loan discount - 18,750 - 18,750 Common stock issued as compensation - consulting services - - 660,000 66 622,334 - 622,400 Issuance of options for services rendered 231,300 231,300 Net loss - (1,113,231) (1,113,231) Balance June 30, 2007 - - 21,271,750 2,127 1,047,143 (1,177,592) (128,322) Issuance of shares in connection with private placement (unaudited) - - 125,000 13 49,987 - 50,000 Common stockissued as compensation - consulting services (unaudited) - - 412,500 41 69,333 - 69,374 Exercise of options (unaudited) 125,000 12 301 313 Net loss (unaudited) - (228,163) (228,163) Balance September 30, 2007 (unaudited) - - 21,934,250 $2,193 $ 1,166,764 $(1,405,755) $(236,798) The accompanying notes are an integral part of these financial statements. -5- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) Three months Three months (inception) ended ended through September 30, September 30, September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (228,163 ) $ (21,526 ) $ (1,405,755 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued - consulting services 69,374 - 732,149 Issuance of stock options - employee - - 231,300 Amortization of beneficial conversion discount - - 18,750 Changes in operating assets and liabilities (Increase)/Decrease in: Accounts receivable 1,067 - (5,837 ) Other receivables 7,000 - - Inventories (40,585 ) (10,000 ) (104,227 ) Other - - (7,035 ) Security deposits - - (200 ) Increase/(Decrease) in: Accounts payable and accrued expenses 37,227 15,713 73,850 Net cash used in operating activities (154,080 ) (15,813 ) (467,005 ) CASH FLOWS FROM INVESTING ACTIVITIES: Trademark - (325 ) (325 ) Net cash used in investing activities - (325 ) (325 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from private placement 50,000 - 176,445 Proceeds fromsale of founders shares - - 10,000 Proceeds fromexercise of options 313 - 313 Proceeds fromnotes payable - - 50,000 Advances fromofficers 47,590 - 60,963 Advances fromstockholders 51,253 - 125,603 Proceeds fromconvertible debt - - 50,000 Net cash provided by financing activities 149,156 - 473,324 NET (DECREASE)/INCREASE IN CASH (4,924 ) (16,138 ) 5,994 CASH, beginning of period 10,918 53,515 - CASH, end of period $ 5,994 $ 37,377 $ 5,994 The accompanying notes are an integral part of these financial statements. -6- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial reporting. Certain information and footnote disclosures normally included in the Company’s annual financial statements have been condensed or omitted. In the Company’s opinion, the unaudited interim financial statements and accompanying notes reflect all adjustments, consisting of normal and recurring adjustments that are necessary for a fair presentation of its financial position and operating results for the interim periods ended September 30, 2007 and 2006 and cumulative from inception (July 22, 2005) to September 30, 2007. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the entire fiscal year. This Form 10-QSB should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Form 10-KSB as of June 30, 2007 and for the period commencing from inception (July 22, 2005) through June 30, 2007. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS WaterPure International, Inc. (a development stage company) (the “Company”) was incorporated in the state of Florida on July 22, 2005, for the purpose of marketing selected private label products and services to the small office and/or home office as well as the consumer markets. Initially, the Company will be marketing the WaterPure Pro and the WaterPure Executive Atmospheric Water Generator, devices that harvest pure drinking water from ambient air. These machines can produce drinking water virtually free of any material, bacterial, organic or other contaminants. DEVELOPMENT STAGE COMPANY The Company is considered a development stage company as defined by Statement of Financial Accounting Standards (SFAS) No. 7, as it has no principal operations and minimal revenue. Operations from the Company’s inception through September 30, 2007 were devoted primarily to strategic planning, raising capital and developing revenue-generating opportunities. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers financial instruments with a maturity date of three months or less from the date of purchase to be cash equivalents. The Company had no cash equivalents at September 30, 2007 and June 30, 2007. -7- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (continued) ACCOUNTS RECEIVABLE The Company makes judgments about the collectbility of accounts receivable to be able to present them at their net realizable value on the balance sheet.
